Citation Nr: 1808129	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-24 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to reimbursement of additional service-connected compensation benefits for the Veteran's dependent spouse in the amount of $4,774.33, withheld for the period from September 1, 2002 to December 1, 2011.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

In a December 2011 decision, the RO took action to remove the Veteran's dependent spouse from his award of VA compensation benefits effective September 1, 2002.  This created an overpayment in the amount of $4,774.33.  In the January 2013 decision on appeal, the RO restored the Veteran's spouse as a dependent effective September 1, 2002, but continued to withhold a portion of the Veteran's compensation, indicating that he was not allowed to receive full military retired pay and full VA compensation at the same time. The Veteran appealed that decision, requesting reimbursement of $4,774.33 benefit that had been withheld. 


FINDING OF FACT

1. VA benefits were reduced to exclude the spousal benefits effective September 1, 2002, creating an overpayment in the amount of $4,774.33.

2. Prior to reduction of benefits, the Veteran had submitted the requested Declaration of Status of Dependents confirming current spousal status.  

3. The overpayment of VA compensation benefits in the amount of $4,774.33 was not validly created.  




CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $4,774.33 is invalid, and the reimbursement of the amounts withheld is warranted.  38 U.S.C. §§ 501, 5112(b)(2) (2012); 38 C.F.R. §§ 1.911(c), 3.501(d)(2) (2018).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C. § 501 (2012); 38 C.F.R. § 1.911 (c) (2018).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C. § 5112(b)(2) (2012); 38 C.F.R. § 3.501 (d)(2) (2018).  

To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  

The Board finds that the overpayment of VA service-connected compensation benefits for the Veteran's spouse in the amount of $4,774.33 was not properly created.

In October 2011 notice letter, the Veteran was informed that the RO had recently sent him a form asking him about his dependents.  Because no response was received, the RO proposed to reduce the Veteran's compensation payments.  The Veteran was afforded 60 days to submit an enclosed Declaration of Status of Dependents form.  

The Board notes that prior to the October 2011 letter, there were no recent requests for dependent status on record.  The record shows that in November 2010, the Veteran timely submitted the requested Declaration of Status of Dependents form which, in pertinent part, continued to identify his spouse as a dependent.  It appears that due to administrative error on VA's part, in December 2011, the RO continued to take action to reduce the Veteran's VA benefits to exclude spousal benefits effective September 1, 2002, creating an overpayment in the amount of $4,774.33.

The Board finds that because, prior to reduction of benefits, the Veteran had submitted the requested Declaration of Status of Dependents confirming that current spousal status, the Veteran was legally entitled to the VA compensation benefits at issue and the overpayment of VA compensation benefits in the amount of $4,774.33 was not validly created.  

In January 1, 2012 decision by the Debt Management Center, the Veteran was informed that VA benefits would be withheld beginning April 2012, and in September 2017 hearing testimony, the Veteran indicated that he was asking for repayment of the money that VA took out of his disability payments in error.  Moreover, the January 2013 decision on appeal indicates that VA had withheld a part of the Veteran's benefits, explaining that they were working to prevent a double payment because he was receiving a combination of VA compensation and retired pay.

In a case where an overpayment debt that has been already been recouped is deemed invalid, the Board finds that a reimbursement or refund of the amount that has been collected is warranted.  While the RO indicated in a January 2013 decision and a May 2014 statement of the case that they were working together with the military service department to ensure that the Veteran received his full combined payment, it does not appear that the issue with regard to reimbursement of the Veteran's benefits was resolved.  For these reasons, the Board is granting the Veteran's claim for reimbursement of additional service-connected compensation benefits for a dependent spouse in the amount of $4,774.33.   


ORDER

The claim for reimbursement of additional service-connected compensation benefits for the Veteran's dependent spouse in the amount of $4,774.33 is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


